COBB, Judge.
Walker, a prison inmate, filed an action for declaratory relief regarding certain operations of the Department of Corrections. Walker named as defendants the President of the Florida Senate, the Speaker of the Florida House of Representatives and other legislators. These legislators were apparently served and responded with a motion to drop themselves from the case as improperly joined parties. The trial court granted the motion and dismissed the defendant legislators from the lawsuit.
Walker appeals claiming the defendant legislators are indispensable parties in determining his legal rights under the Florida Statutes. We affirm.
As the trial court explained, when a plaintiff challenges the constitutionality of a rule of law, it is the state official designated to enforce that rule who is the proper defendant, even when that party has made no attempt to enforce the rule. Diamond v. Charles, 476 U.S. 54, 106 S.Ct. 1697, 90 L.Ed.2d 48 (1986); American Civil Liberties Union v. The Florida Bar, 999 F.2d 1486 (11th Cir.1993). Individual legislators are not themselves proper parties to an action seeking a declaration of rights under a particular statute. Indeed, state legislators are immune from civil suits for their acts done within the sphere of legislative activity. Tenney v. Brandhove, 341 U.S. 367, 71 S.Ct. 783, 95 L.Ed. 1019 (1951). See also United States v. Gillock, 445 U.S. 360, 100 S.Ct. 1185, 63 L.Ed.2d 454 (1980).
AFFIRMED.
PETERSON, C.J., and W. SHARP, J., concur.